Citation Nr: 1546951	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  08-32 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for dental trauma (claimed as broken tooth incurred from an injury).


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1977 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma, that denied service connection for the claimed disabilities.  Jurisdiction has been transferred to the RO located in Philadelphia, Pennsylvania.

The Board remanded the case for additional development in February 2011 and August 2012.  The claim has since been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded an October 2010 hearing before a Veterans Law Judge who thereafter retired.  A transcript of the hearing is associated with the claims folder.  In June 2012, the Board sent the Veteran a hearing clarification letter to provide him with an opportunity for another hearing.  The August 2012 Board decision stated that the Veteran did not reply to that letter.  However, a review of the file shows correspondence from the Veteran date stamped as received by the VA in June 2012 in which the Veteran indicates that he wishes to appear at a Board hearing at his local regional office.  Therefore, the Board finds that the case must be remanded to provide the Veteran with his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at his local regional office for the above listed issues.  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




